By the Chancellor.
Upon the first question, I think the law was rightly settled in this case, in the old General Court, in April, 1774, that the conveyance was not valid, and the maxim is that equity follows the law: and, therefore, upon the second question, the plaintiff cannot be aided iu this Court. And as to the third question, if the purchase-money was paid, it created no lien upon the land, because the plaintiff neither derived a legal nor an equitable right thereto: and he must be left to his remedy at law. _ _